—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered May 18, 1992, convicting him of vehicular manslaughter in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By pleading guilty, the defendant forfeited his right to seek appellate review of any nonjurisdictional defects in the criminal proceeding (see, People v Sebastian, 197 AD2d 647; People v Gerber, 182 AD2d 252), including his claims of preindictment prosecutorial misconduct (see, People v Di Raffaele, 55 NY2d 234; People v Gerber, supra; People v Nelson, 173 AD2d 205), as well as his claim that the People failed to provide him notice of the Grand Jury proceedings (see, People v Kelly, 198 AD2d 305; People v Roberts, 163 AD2d 68; People v Roberson, 149 AD2d 926). There is no merit to the defendant’s contention that the blood alcohol content test made more than two hours after the accident violated Vehicle and Traffic Law § 1194 in view of the fact that he voluntarily consented to the blood sample after having been advised of his driving while intoxicated and Miranda rights (see, People v Mills, 124 AD2d 600; see also, People v Stelmach, 191 AD2d 733; People v Abel, 166 AD2d 841).
We have reviewed the sentence imposed and find it, under the circumstances, to be fair and appropriate (see, People v Suitte, 90 AD2d 80).
Finally, the defendant’s remaining contentions have been considered and found to be without merit. Ritter, J. P., Santucci, Friedmann and Goldstein, JJ., concur.